AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made and entered
into as of this 15th day of December, 2015 (the “Effective Date”) by and between
Southwest Bancorp, Inc., a bank holding company organized under the laws of the
State of Oklahoma (the “Company”), Bank SNB, an Oklahoma banking corporation
(“Bank SNB”), and Mark W. Funke (“Executive”) with reference to the following:

WHEREAS, the Company and Executive entered into the Employment Agreement dated
August 30, 2012 and effective October 1, 2012 (the “Agreement”) and amended the
Agreement February 24, 2015;  and

WHEREAS, the Company and the Executive have agreed to amend the Agreement to
revise the definition of Change of Control and the severance payable in the
event of termination following a Change of Control; and

WHEREAS, pursuant to Section 19 of the Agreement, the Company, Bank SNB and
Executive mutually desire to amend the Agreement as set forth herein.

NOW, THEREFORE, BE IT RESOLVED, that the Agreement is hereby amended as follows:
 

I.  Amendment to Section 4.2

Section 4.2 of the Agreement is hereby replaced in its entirety with the
following:

“4.2Severance; Change of Control Severance.

(a) Severance.  If, during the Term, the Executive experiences a Termination of
Employment by the Employer without Cause pursuant to Section 4.1(b) or the
Executive resigns the Executive’s employment with the Employer for Good Reason
pursuant to Section 4.1(c), then, upon such Termination of Employment, for a
period of twelve (12) months thereafter, the Employer will pay severance to the
Executive, with the amount of each monthly payment equal to the Applicable
Fraction of the Annual Base Salary in effect as of the effective date of the
Termination of Employment.  Monthly severance payments, or portions thereof,
shall be paid in accordance with the Employer’s regular payroll practices,
commencing with the first payroll date that is more than sixty (60) days
following the date of the Executive’s Termination of Employment.  In addition,
any service condition contained in any equity awards outstanding in favor of the
Executive shall be deemed to have been satisfied immediately prior to the
effective date of the Termination of Employment and shares of Company common
stock subject to any performance stock awards granted pursuant to Subsections
(a) and (b) of Section 3.4 shall be earned if and to the extent applicable
performance measures are attained and the applicable conditions in Subsection
(c) of Section 3.4 remain



--------------------------------------------------------------------------------

 

satisfied as of the fiscal year ending with or within the twelve-month period
immediately following the effective date of the Termination of Employment.

(b) Change of Control Severance.  Notwithstanding Section 4.2(a) above, and in
lieu of any payment pursuant to Section 4.2(a) above, if, during the Term, the
Executive experiences a Termination of Employment by (i) the Employer without
Cause pursuant to Section 4.1(b) within twenty-four  (24) months following a
Change of Control, or (ii) a Constructive Termination within twenty-four  (24)
months following a Change of Control pursuant to Section 4.1(c), then, upon such
Termination of Employment, the Employer will instead pay severance to the
Executive in an amount equal to the sum of (i) three  (3) times the Executive’s
Annual Base Salary as in effect on the date of Termination of Employment and
(ii) one (1) times the average of the cash portion of Executive’s Annual Bonus
for the three (3) years immediately preceding the Change of Control, which
amount shall be paid in substantially equal installments not less frequently
than monthly over twelve (12) months.  Monthly severance payments shall be paid
in accordance with the Employer’s regular payroll practices, commencing with the
first payroll date that is more than sixty (60) days following the date of the
Executive’s Termination of Employment.  In addition, any service condition
contained in any equity awards outstanding in favor of the Executive shall be
deemed to have been satisfied immediately prior to the effective date of the
Termination of Employment and shares of Company common stock subject to any
performance stock awards granted pursuant to Subsections (a) and (b) of Section
3.4 shall be earned if and to the extent applicable performance measures are
attained and the applicable conditions in Subsection (c) of Section 3.4 remain
satisfied as of the fiscal year ending with or within the twelve-month period
immediately following the effective date of the Termination of Employment.”

II.  Amendment to Subsection (g) of Section 27

Subsection (g) of Section 27 of the Agreement is hereby replaced in its entirety
with the following:

“‘Change of Control’ means for purposes of this Agreement the occurrence of any
of the following events on or after the Effective Date: 

(a) the date any entity or person, including a group as defined in
Section 13(d)(iii) of the Securities Exchange Act of 1934, (“Person”) shall
become the beneficial owner of, or shall have obtained voting control over,
thirty percent (30%) or more of either (i) the outstanding common shares of
either the Company or Bank SNB, or (ii) the combined voting power of the then
outstanding voting securities of the Company or Bank SNB entitled to vote in the
election of



 

2

--------------------------------------------------------------------------------

 

directors.  For purposes of this paragraph, any acquisition, ownership, or
voting control over Bank SNB by the Company shall not be a “Change of Control”;

(b) the consummation of a plan of reorganization, merger or consolidation
involving the Company or Bank SNB or the sale of all or substantially all of the
assets or deposits of the Company or Bank SNB, except for a reorganization,
merger, consolidation or sale where (A) the stockholders of the Company or Bank
SNB immediately before such reorganization, merger, consolidation or sale own
directly or indirectly at least 60% of the combined voting power of the
outstanding voting securities of the Company,  Bank SNB or other entity
resulting from such reorganization, merger or consolidation or purchasing the
assets or deposits (the “Surviving Company”) in substantially the same
proportion as their ownership of voting securities of the Company immediately
before such reorganization, merger, consolidation or sale, (B) no Person
beneficially owns, or has voting control over, thirty percent (30%) or more of
either (i) the then outstanding shares of common stock of the Surviving Company,
or (ii) the combined voting power of the then outstanding voting securities of
the Surviving Company entitled to vote in the election of directors, and (C) the
members of the Board immediately before the execution of the agreement providing
for such reorganization, merger, consolidation or sale constitute at least half
of the members of the board of directors of the Surviving Company, or of a
company beneficially owning, directly or indirectly, a majority of the voting
securities of the Surviving Company.  For purposes of this paragraph, any
acquisition, ownership, or voting control over Bank SNB by the Company shall not
be a “Change of Control”; or

(c) the date there shall have been change in a majority of the Board of either
the Company or Bank SNB within a 12-month period unless the nomination of each
new director was approved by the vote of two-thirds (2/3) of directors then
still in office who were in office at the beginning of the 12-month period.

Except as provided in this Amendment, the Agreement shall remain in full force
and effect.

EXECUTED as of the day and year first written above.

COMPANY: SOUTHWEST BANCORP, INC.

By:

Name:

Title:





 

3

--------------------------------------------------------------------------------

 

BANK SNB:BANK SNB, an Oklahoma banking corporation

By:

Name:

Title:

EXECUTIVE:

Mark W. Funke



 

4

--------------------------------------------------------------------------------